Citation Nr: 0203691	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  01-04 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for right patella 
traumatic arthritis, residual of a fracture, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for right patella traumatic arthritis, residual of a 
fracture.

By the rating decision dated in January 2000, the RO also 
granted separate service connection for nonarthritic 
residuals of a right knee injury, and assigned a 30 percent 
evaluation based on instability.  Manifestations of this 
disability are not for consideration in evaluating right 
patella traumatic arthritis, residual of a fracture.


FINDING OF FACT

The right patella traumatic arthritis, residual of a 
fracture, is manifested by pain productive of no more than 
minimal limitation of motion of the right knee.


CONCLUSION OF LAW

A rating in excess of 10 percent for right patella traumatic 
arthritis, residual of a fracture, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the facts pertinent to the 
claim.  See Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001).  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records, as well as private medical 
records.  Additionally, the RO provided the veteran with 
several examinations in relation to the right patella 
traumatic arthritis, residual of a fracture.  Although the 
veteran reported evaluation at Lutheran Hospital in December 
2001, in testimony that month, "to see if anything new had 
developed," he did not refer to any additional relevant 
findings made at that time.

The record discloses that the January 2000 rating decision 
provided the veteran with the reasons and bases for the 
continuance of the 10 percent evaluation for the right 
patella traumatic arthritis.  The March 2001 statement of the 
case and the May and July 2001 supplemental statements of the 
case provided the veteran with the applicable criteria for 
rating right patella traumatic arthritis, and identified the 
criteria for a higher evaluation.  These notification letters 
were sent to the veteran's latest address of record, and 
correspondence copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

Factual background

This appeal stems from a reopened claim received in August 
1999, following an unappealed rating decision dated in June 
1999.  Hence, the rating period for consideration on appeal 
is from June 1999.  38 U.S.C. § 7105.

The veteran was seen by a private physician for the Social 
Security Administration in June 1999.  He reported that he 
had sustained a fracture of the right patella in service and 
had a partial patellectomy.  He complained that he had 
experienced pain for many years.  There was no history of 
hospital admissions.  He indicated that he had right knee 
pain upon walking and standing for ten minutes or more.  
Physical examination revealed mild swelling with no erythema 
or increased temperature in the anterior right knee.  Range 
of motion of the right knee was from 0-120 degrees, both 
active and passive.  The diagnosis included right knee 
degenerative changes, status post partial patellectomy, 
remote.  The examiner commented that the veteran was able to 
sit eight hours a day, and stand and walk six hours out of 
eight hours on an on and off basis.  

VA X-ray examination of the right knee in October 1999 
produced impressions of diminished medial and lateral joint 
spaces with associated reactive sclerosis and subarticular 
cystic lucencies, compatible with degenerative joint disease; 
knee joint effusion; and early chondrocalcinosis.

The veteran was afforded an examination by the VA in November 
1999.  He reported continued pain since service.  It was 
indicated that he had not worked in several years.  It was 
also reported that both the VA and a private clinic had 
recommended that he undergo a total knee replacement.  He 
reported he took pain medication.  Physical examination of 
the right knee revealed that effusion was present.  There was 
tenderness in the joint line, as well as severe crepitation 
on extension and flexion.  The veteran wore a brace.  He 
walked with a limp and used a cane.  The impressions were 
traumatic injury to the right knee; progressive degenerative 
arthritis, severe, of the right knee; and effusion of the 
right knee.

On VA examination in April 2001, the veteran reported that 
the symptoms pertaining to his right knee included pain, 
soreness and tenderness.  He stated that normal daily 
activity was difficult.  He could not do anything with 
walking, climbing, squatting, crawling, bending or lifting 
activities.  He wore a brace on the knee and used a cane to 
get around at all times.  He related that it was a chronic, 
ongoing problem, rather than having specific flare-ups.  An 
examination disclosed that the veteran ambulated with a cane 
and had an antalgic gait.  He had pain, soreness and 
tenderness, and generalized and moderate to marked pain 
throughout the range of motion.  Motion was from 0-130 
degrees of flexion, limited by soreness and pain.  There was 
crepitation and pain throughout the range of motion.  No 
effusion was noted.  The veteran had some medial and lateral 
joint line tenderness and some increased valgus deformity in 
the right knee.  An X-ray study of the right knee showed 
moderate to severe degenerative changes involving the medial 
and lateral compartment of the right knee.  

The veteran provided testimony before the undersigned at a 
videoconference hearing in December 2001 consistent with the 
aforementioned clinical evidence.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 20 percent rating may be assigned when flexion of the leg 
is limited to 30 degrees.  When flexion is limited to 45 
degrees, a 10 percent rating is assignable.  Diagnostic Code 
5260.

A 20 evaluation may be assigned when extension of the leg is 
limited to 15 degrees.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

The veteran asserts that a higher rating should be assigned 
for the right patella traumatic arthritis.  He argues that 
his symptoms have increased in severity.  It is significant 
to note that service connection is also in effect for the 
nonarthritic residuals of a right knee injury, and that the 
symptoms associated with this disorder must be distinguished 
from those related to the disability at issue.  The Board 
points out that there are extensive records concerning the 
treatment he has received for his right knee, as well as two 
VA examinations.  The Board notes that the various medical 
reports have revealed varying range of motion of the right 
knee.  In this regard, range of motion was from 0-120 degrees 
when the veteran was examined by a private physician for the 
Social Security Administration in June 1999.  However, the 
most recent VA examination in April 2001 revealed that range 
of motion was from 0-130 degrees.  These findings represent 
essentially full range of motion.  Clearly, as noted above, 
any limitation of motion is noncompensable.  

While pain on motion has been demonstrated on examination, in 
light of the fact that there is, at most, minimal, 
noncompensable limitation of motion, there is no basis on 
which a higher rating may be assigned.  38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2001); See Spurgeon, 10 Vet. App. 194; and 
DeLuca v. Brown, 8, Vet. App. 202 (1995).  Therefore, a 
higher rating is not warranted under these provisions.

In addition, the clinical presentation of the veteran's right 
patella disability is neither unusual nor so exceptional as 
to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2001).  
Although the veteran is unemployed, the record, however, does 
not reflect interference with employment to a greater degree 
than that contemplated by the regular schedular standards 
which are based on average impairment of employment; neither 
does it show frequent periods of hospitalization due to this 
disability.  The Board finds, accordingly, that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  



ORDER

An increased rating for right patella traumatic arthritis, 
residual of a fracture, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

